Name: 2000/750/EC: Council Decision of 27 November 2000 establishing a Community action programme to combat discrimination (2001 to 2006)
 Type: Decision
 Subject Matter: management;  rights and freedoms;  European construction
 Date Published: 2000-12-02

 Avis juridique important|32000D07502000/750/EC: Council Decision of 27 November 2000 establishing a Community action programme to combat discrimination (2001 to 2006) Official Journal L 303 , 02/12/2000 P. 0023 - 0028Council Decisionof 27 November 2000establishing a Community action programme to combat discrimination (2001 to 2006)(2000/750/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 13 thereof,Having regard to the proposal from the Commission,Having regard to the Opinion of the European Parliament(1),After consulting the Economic and Social Committee(2),After consulting the Committee of the Regions(3),Whereas:(1) The European Union is founded on the principles of liberty, democracy, respect for human rights and fundamental freedoms, and the rule of law, principles which are common to all Member States. In accordance with Article 6(2) of the Treaty on European Union, the Union should respect fundamental rights as guaranteed by the European Convention for the Protection of Human Rights and Fundamental Freedoms and as derived from the shared constitutional traditions common to the Member States, as general principles of Community law.(2) The European Parliament has strongly and repeatedly urged the European Union to develop and strengthen its policy in the field of equal treatment and equal opportunities across all grounds of discrimination.(3) The European Union rejects theories which attempt to determine the existence of separate human races. The use of the term "racial origin" in this Decision does not imply an acceptance of such theories.(4) In the implementation of the programme, the Community will seek, in accordance with the Treaty, to eliminate inequalities and promote equality between men and women, particularly because women are often the victims of multiple discrimination.(5) The different forms of discrimination cannot be ranked: all are equally intolerable. The programme is intended both to exchange existing good practice in the Member States and to develop new practice and policy for combating discrimination, including multiple discrimination. This Decision may help to put in place a comprehensive strategy for combating all forms of discrimination on different grounds, a strategy which should henceforward be developed in parallel.(6) Experience of action at Community level, in particular in the field of gender, has shown that combating discrimination in practice calls for a combination of measures and in particular of legislation and of practical action designed to be mutually reinforcing. Similar lessons can be drawn from experience dealing with racial and ethnic origin and disability.(7) The programme should deal with all grounds of discrimination with the exception of sex, which is dealt with by specific Community action. Discrimination on different grounds can have similar features and can be combated in similar ways. Experience built up over many years in combating discrimination on some grounds, including sex, can be used to the benefit of other grounds. However, the specific features of the diverse forms of discrimination should be accommodated. Therefore, the particular needs of people with disabilities should be taken into account in terms of the accessibility of activities and results.(8) Access to the programme should be open to all public and/or private bodies and institutions involved in the fight against discrimination. In this connection account must be taken of the experience and abilities of both local and national non-governmental organisations.(9) Many non-governmental organisations at European level have experience and expertise in fighting discrimination, as well as acting at European level as the advocates of people who are exposed to discrimination. They can therefore make an important contribution towards a better understanding of the diverse forms and effects of discrimination and to ensuring that the design, implementation and follow-up of the programme take account of the experience of people exposed to discrimination. The Community has in the past provided core funding for various organisations working in the area of discrimination. The core funding of effective non-governmental organisations may be a valuable asset in combating discrimination.(10) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(4).(11) It is necessary, in order to reinforce the added value of Community action, that the Commission, in cooperation with the Member States, should ensure, at all levels, the coherence and complementarity of actions implemented in the framework of this Decision and other relevant Community policies, instruments and actions, in particular those in the fields of education and training and equal opportunities between men and women under the European Social Fund and those to promote social inclusion. Consistency and complementarity with the relevant activities of the European Monitoring Centre on Racism and Xenophobia should also be ensured.(12) The Agreement on the European Economic Area (EEA Agreement) provides for greater cooperation in the social field between the European Community and its Member States, on the one hand, and the countries of the European Free Trade Association participating in the European Economic Area (EFTA/EEA), on the other. Provision should be made to open up this programme to participation by the candidate countries of Central and Eastern Europe, in accordance with the conditions established in the Europe Agreements, in their additional protocols and in the decisions of the respective Association Councils, to Cyprus, Malta and Turkey, funded by additional appropriations in accordance with the procedures to be agreed with those countries.(13) A financial reference amount, within the meaning of point 34 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission(5) is included in this Decision for the entire duration of the programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty.(14) The Commission and the Member States should make efforts to ensure that all the texts, guidelines and calls for proposals published under this programme are written in clear, simple and accessible language.(15) It is appropriate that account should be taken of the need to provide special assistance, where appropriate, to enable people to overcome the obstacles to their participation in the programme.(16) It is necessary for the success of any Community action to monitor and evaluate the results set against the objectives.(17) In accordance with the principle of subsidiarity as defined in Article 5 of the Treaty, the objectives of the proposed action concerning the contribution of the Community to combating discrimination cannot be sufficiently achieved by the Member States because, inter alia, of the need for multilateral partnerships, the transnational exchange of information and the Community-wide dissemination of good practice. In accordance with the principle of proportionality as defined in the said Article, this Decision does not go beyond what is necessary to achieve those objectives,HAS DECIDED AS FOLLOWS:Article 1Establishment of the programmeThis Decision establishes a Community action programme, hereinafter referred to as "the programme", to promote measures to combat direct or indirect discrimination based on racial or ethnic origin, religion or belief, disability, age or sexual orientation, for the period from 1 January 2001 to 31 December 2006.Article 2ObjectivesWithin the limits of the Community's powers, the programme shall support and supplement the efforts at Community level and in the Member States to promote measures to prevent and combat discrimination whether based on one or on multiple factors, taking account, where appropriate, of future legislative developments. It shall have the following objectives:(a) to improve the understanding of issues related to discrimination through improved knowledge of this phenomenon and through evaluation of the effectiveness of policies and practice;(b) to develop the capacity to prevent and address discrimination effectively, in particular by strengthening organisations' means of action and through support for the exchange of information and good practice and networking at European level, while taking into account the specific characteristics of the different forms of discrimination;(c) to promote and disseminate the values and practices underlying the fight against discrimination, including through the use of awareness-raising campaigns.Article 3Community actions1. With a view to achieving the objectives set out in Article 2, the following actions may be implemented within a transnational framework:(a) analysis of factors related to discrimination, including through studies and the development of qualitative and quantitative indicators and benchmarks, in accordance with national law and practices, and the evaluation of anti-discrimination legislation and practice, with a view to assessing its effectiveness and impact, with effective dissemination of the results;(b) transnational cooperation and the promotion of networking at European level between partners active in the prevention of, and the fight against, discrimination, including non-governmental organisations;(c) awareness-raising, in particular to emphasise the European dimension of the fight against discrimination and to publicise the results of the programme, in particular through communications, publications, campaigns and events.2. Arrangements for the implementation of the Community actions described in paragraph 1 are set out in the Annex.Article 4Implementation of the programme and cooperation with the Member States1. The Commission shall:(a) ensure the implementation of the Community actions covered by the programme in conformity with the Annex;(b) have a regular exchange of views with representatives of non-governmental organisations and the social partners at European level on the design, implementation and follow-up of the programme and on related policy orientations. To that end the Commission shall make the relevant information available to the non-governmental organisations and the social partners. The Commission shall inform the committee established under Article 6 of their exchange of views.2. The Commission, in cooperation with the Member States, shall take the necessary steps to:(a) promote the involvement in the programme of all the parties concerned, including non-governmental organisations of all sizes;(b) promote active partnership and dialogue between all the partners involved in the programme, inter alia to encourage an integrated and coordinated approach to the fight against discrimination;(c) ensure the dissemination of the results of the actions undertaken within the framework of the programme;(d) provide accessible information and appropriate publicity and follow-up with regard to actions supported by the programme.Article 5Implementing measures1. The measures necessary for the implementation of this Decision relating to the matters referred to below shall be adopted in accordance with the management procedure referred to in Article 6(2):(a) the general guidelines for the implementation of the programme;(b) the annual plan of work for the implementation of the programme's actions, including the possibility of adapting or supplementing the programme themes;(c) the financial support to be supplied by the Community;(d) the annual budget and the breakdown of the funds among different actions of the programme;(e) the arrangements for selecting actions and organisations for Community support and the draft list of actions and organisations submitted by the Commission for such support;(f) the criteria for monitoring and evaluating the programme and, in particular, its cost-effectiveness and the arrangements for disseminating and transferring the results.2. The measures necessary for the implementation of this Decision relating to all other matters shall be adopted in accordance with the advisory procedure referred to in Article 6(3).Article 6Committee1. The Commission shall be assisted by a committee.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.3. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply.4. The committee shall adopt its rules of procedure.Article 7Cooperation with other committeesTo ensure the consistency and complementarity of the programme with other measures referred to in Article 8, the Commission shall keep the Committee regularly informed of other Community action contributing to the fight against discrimination. Where appropriate, the Commission shall establish regular and structured cooperation between this Committee and the monitoring committees established for other relevant policies, instruments and actions.Article 8Consistency and complementarity1. The Commission shall, in cooperation with the Member States, ensure overall consistency with other Union and Community policies, instruments and actions, in particular by establishing appropriate mechanisms to coordinate the activities of the programme with relevant activities relating to research, employment, equality between women and men, social inclusion, culture, education, training and youth policy and in the field of the Community's external relations.2. The Commission and the Member States shall ensure consistency and complementarity between action undertaken under the programme and other relevant Union and Community action, in particular under the Structural Funds and the Community initiative Equal.3. Member States shall make all possible efforts to ensure consistency and complementarity between activities under the programme and those carried out at national, regional and local levels.Article 9Participation of the EFTA/EEA countries, the associated countries of Central and Eastern Europe, Cyprus, Malta and TurkeyThe programme shall be open to the participation of:(a) the EFTA/EEA countries in accordance with the conditions established in the EEA Agreement;(b) the candidate countries of central and eastern Europe (CCEE) in accordance with the conditions established in the Europe Agreements, in their additional protocols and in the decisions of the respective Association Councils;(c) Cyprus, Malta and Turkey, funded by additional appropriations in accordance with procedures to be agreed with these countries;Article 10Funding1. The financial reference amount for the implementation of the programme for the period 2001 to 2006 is hereby set at EUR 98,4 million.2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 11Monitoring and evaluation1. The Commission shall regularly monitor the programme in cooperation with the Member States, in accordance with the procedures set out in Article 6(2) or 6(3).2. The programme shall be evaluated by the Commission with the assistance of independent experts. This evaluation shall assess the relevance, the effectiveness and the cost/effectiveness ratios of actions implemented with regard to the objectives referred to in Article 2. It shall also examine the impact of the programme as a whole.The evaluation will also examine the complementarity between action under the programme and that pursued under other relevant Community policies, instruments and actions.3. The Commission shall submit to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions an evaluation report on the implementation of the programme by 31 December 2005.Article 12Entry into forceThis Decision shall enter into force on the date of its publication in the Official Journal of the European Communities.Done at Brussels, 27 November 2000.For the CouncilThe PresidentÃ . Guigou(1) Opinion delivered 5.10.2000 (Not yet published in the Official Journal).(2) OJ C 204, 18.7.2000, p. 82.(3) OJ C 226, 8.8.2000, p. 1.(4) OJ L 184, 17.7.1999, p. 23.(5) OJ C 172, 18.6.1999, p. 1.ANNEXINDICATIONS FOR THE IMPLEMENTATION OF THE PROGRAMMEI. Areas of actionThe programme may operate in the following areas, within the limits of the powers conferred by the Treaty upon the Community:(a) non-discrimination within and by public administrations;(b) non-discrimination within and by the media;(c) equal participation in political, economic and social decision-making;(d) equal access to, and supply of, goods and services which are available to the public, including housing, transport, culture, leisure and sport;(e) effective monitoring of discrimination, including multiple discrimination;(f) effective dissemination of information about rights to equal treatment and non-discrimination;(g) the mainstreaming of anti-discriminatory policies and practices.In all its activities, the programme will respect the principle of gender mainstreaming.In carrying out the programme, the Commission may, for the mutual benefit of the Commission and of the beneficiaries, have recourse to technical and/or administrative assistance in the identification, preparation, management, monitoring, audit and control of the programme or projects.The Commission may also carry out studies, organise meetings of experts, conduct information campaigns and launch publications directly related to the objective of this programme.II. Access to the programmeUnder the conditions and arrangements for implementation specified in this Annex, access to this programme shall be open to public and/or private bodies and institutions involved in the fight against discrimination, in particular:(a) Member States;(b) local and regional authorities;(c) bodies for the promotion of equal treatment;(d) social partners;(e) non-governmental organisations;(f) universities and research institutes;(g) national statistical offices;(h) the media.III. ActionsStrand 1 - Analysis and evaluationThe following measures may be supported:1. the development and dissemination of comparable statistical series on the scale of discrimination in the Community in accordance with national law and practices;2. the development and dissemination of methodologies and indicators for evaluating the effectiveness of anti-discrimination policy and practice (benchmarking) in accordance with national law and practices;3. the analysis, by means of annual reports, of anti-discrimination legislation and practice, with a view to evaluating its effectiveness and disseminating lessons learned;4. thematic studies within the framework of the priority themes comparing and contrasting approaches within and across the different grounds of discrimination.In implementing this Strand, the Commission will in particular ensure consistency and complementarity with the activities of the European Monitoring Centre on Racism and Xenophobia, the Community framework programme for research, technological development and demonstration activities and the Community statistical programme.Strand 2 - Capacity buildingThe following measures may be supported in order to improve the capacity and effectiveness of target actors involved in combating discrimination in the fields covered by this programme:1. Transnational exchange actions involving a range of actors from at least three Member States, consisting of the transfer of information, lessons learned and good practice. Activities may include a comparison of the effectiveness of processes, methods and tools related to the chosen themes, the mutual transfer and application of good practice, exchanges of personnel, the joint development of products, processes, strategy and methodology, the adaptation to different contexts of the methods, tools and processes identified as good practices and/or the common dissemination of results, visibility materials and events. The process of selecting applications for funding under the programme will take account of the diverse nature of discrimination;2. Core funding for relevant European-level non-governmental organisations with experience of fighting discrimination and acting as advocates of people exposed to discrimination in order to promote the development of an integrated and coordinated approach to the fight against discrimination.Core funding will be capped at 90 % of the expenditure eligible for support.The procedures for selecting such organisations may take account of the diverse and heterogeneous nature of the groups facing discrimination.Strand 3 - Awareness-raisingThe following measures may be supported:1. the organisation of conferences, seminars and events at European level;2. the organisation of seminars by the Member States in support of the implementation of Community law in the field of non-discrimination, and the promotion of a European dimension to events organised at national level;3. the organisation of European media campaigns and events to support the transnational exchange of information and the identification and dissemination of good practice, including the award of prizes to successful actions under Strand 2, to strengthen the visibility of the fight against discrimination;4. the publication of materials to disseminate the results of the programme, including through the construction of an Internet Site providing examples of good practice, a forum for the exchange of ideas and a database of potential partners for transnational exchange actions.IV. Method of presenting applications for supportStrand 1: this Strand will be implemented mainly through calls for tender. For cooperation with National Statistical Offices, the EUROSTAT procedures will apply.Strand 2: Strands 2, Point 1 and 2, Point 2 will be implemented in response to calls for proposals which will be submitted to the Commission.Strand 3: this Strand will be implemented, in general, in response to calls for tender. However, action under Strands 3, Point 2 and 3, Point 3 may be subsidised in response to requests for subsidies, for example from the Member States.